Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (U.S. Patent Application Pub. 2020/0350992 A1).
Regarding claim 14, Liu et al. teaches in FIG. 1 a passive optical network comprising an OLT and a plurality of ONUs, and in paragraphs [0006]-[0007] and FIG. 7a a grouping module ([0007]: “The OLT sends one or more pairs of mutually associated time ranges and power ranges to the unregistered ONU. Different time ranges correspond to different power ranges. … ONUs whose downstream receive powers differ much may be classified into a plurality of ONU groups, and ONUs whose downstream receive powers fall within a same power range belong to a same ONU group.” This inherently teaches a grouping module), configured to group Optical Network Units (ONUs) controlled by the OLT according to receiving optical power values of the ONUs; 
Regarding claim 15, Liu et al. teaches in paragraphs [0006]-[0007] and FIG. 7a a determination unit, configured to determine time periods of uplink optical signals of the ONUs in different groups arriving at the OLT according to the receiving optical power values ([0007]: “The OLT sends one or more pairs of mutually associated time ranges and power ranges to the 
Regarding claim 16, Liu et al. teaches in paragraphs [0006]-[0007] and FIG. 7a a ONU comprising a receiving module, configured to receive a broadcast message sent by an Optical Line Terminal (OLT) (step 1 of FIG. 7a), the broadcast message carrying an uplink bandwidth allocated by the OLT, and the uplink bandwidth carrying a specified receiving optical power value range; and a sending module (step 2 of FIG. 2), configured to send registration information to the OLT using the uplink bandwidth in response to determining that a receiving optical power value of the ONU matches the specified receiving optical power value range wherein corresponding uplink bandwidths are not allocated to any ONU in a running state within the time period of the uplink optical signal of each group of ONUs arriving at the OLT ([0106]: “the OLT first delivers a series of special grants, such as Empty BWmap, SN request, and half-empty BWmap, to ensure that all normal ONUs stop sending, to obtain an idle time period (briefly referred to as a quiet window below.)), so as to form a reduced quiet window.
Regarding claim 17, Liu et al. teaches in paragraphs [0006]-[0007] and FIG. 7a that the sending module is configured to determine, when determining that the specified receiving optical power value range comprises the receiving optical power value of the ONU, that the receiving optical power value of the ONU matches the specified receiving optical power value range (step 2, step 4, step 6 or step 8 of FIG.7a).
Allowable Subject Matter
Claims 1-5, 8-9, 11 and 19-25 are allowed.
Response to Arguments
Applicant's arguments filed 28 January 2022 have been fully considered but those regarding claims 14-17 are not persuasive. 
The Applicant argues on page 11 of the Remarks, “Liu merely disclose that The OLT sends a first message to an ONU, wherein the first message includes at least one piece of indication message indicates a first power range and a first time range associated with the first power range, and receives a registration message sent by the ONU falls within the first power range. Liu does not disclose that corresponding uplink bandwidths are not allocated to any ONU in a running state within the time period of the uplink optical signal of each group of ONUs arriving at the OLT, so as to form a reduced quiet window.” The Examiner disagrees. Liu et al. teaches in paragraph [0106] “the OLT first delivers a series of special grants, such as Empty BWmap, SN request, and half-empty BWmap, to ensure that all normal ONUs stop sending, to obtain an idle time period (briefly referred to as a quiet window below). This reads on the limitation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031. The examiner can normally be reached M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




skl4 February 2022




/SHI K LI/Primary Examiner, Art Unit 2637